DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Patent Publication No. 2018/0130420; .
With reference to claim 1, Gao discloses a pixel circuit (P1, P2) (see Figs. 1, 4), comprising:
	a data writing module (103, T3), a driving transistor (105, MD), a light-emitting control module (104, T5), a light-emitting device (106, D), a first initialization module (101, T1), a second initialization module (101, T6), and a reset module (102, T3), wherein:
	the data writing module (103, T3) is configured to transmit a data signal voltage (Vdata) to the driving transistor (105, MD) in response to a current-stage scan signal (S2) (see paragraph 26);
	the driving transistor (105, MD) is configured to generates a driving current according to the data signal voltage (Vdata) transmitted from the data writing module (103, T3) (see paragraph 28);
	a voltage of a first terminal (PVDD) of the driving transistor (105, MD) is greater than a voltage of a second terminal (PVEE) of the driving transistor (105; MD) (see paragraphs 28, 31);
	the light-emitting control module (104, T5) is coupled between a first power source voltage signal terminal (EVDD) and a first terminal of the light-emitting device (106, D) and configured to provide a driving current to the light-emitting device through the driving transistor (103, MD) in response to a current-stage light-emitting signal (EMIT1) (see paragraph 27);

	the first initialization module (101, T1) is electrically connected to a gate of the driving transistor (105, MD) and configured to provide a first initialization voltage (Vref) to the gate of the driving transistor (103, MD) in response to a previous-stage scan signal (S1) (see paragraph 22); 
	the second initialization module (101, T1) is electrically connected to the first terminal of the light-emitting device and configured to provide a second initialization voltage to the first terminal of the light-emitting device (in teaching node 4; see paragraph 27).
	While disclosing all that is required as explained above, Gao fails to disclose the reset module or the enable signal as recited.
	Xiang discloses an OLED display device having a pixel circuit (P) having a second initialization module (13, M3) electrically connected to the first terminal (N2) of the light emitting device (D1) and configured to provide a second initialization voltage (Vin) to the first terminal of the light emitting device (see paragraph 30; Fig. 1-2); a reset module (22, M1) configured to cause a voltage of the second terminal of the driving transistor (DT) to be greater than or equal to a voltage of the first terminal of the driving transistor in response to an enable signal of the current-stage reset signal (Scan1) (see paragraphs 30-31), the enable signal of the current-stage reset 
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a reset module and enable signal similar to that which is taught by Xiang to be carried out in a device similar to that which is taught by Gao to thereby improve overall quality of the display panel by reducing carrier mobility of the driving transistor (see Xiang; paragraph 4).

	With reference to claim 4, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Xiang further discloses that the reset module (22, M1) is configured to cause the voltage of the second terminal of the driving transistor (DT) to be greater than the voltage of the first terminal of the driving transistor in response to the current-stage reset signal (see paragraph 88).

With reference to claim 7, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses a  fifth transistor (T1, T6), wherein: a gate of the fifth transistor is electrically connected to a first control signal terminal (S1); a first terminal of the fifth transistor is electrically connected to a first initialization voltage terminal (Vref); a second terminal of the fifth transistor is electrically connected to the gate of the driving transistor (Md); and a previous-stage scan signal 

With reference to claim 8, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Xiang further discloses that the second initialization terminal (13, M3) comprises: a sixth transistor (M3), wherein: a gate of the sixth transistor is electrically connected to one of the first control signal terminal and a second control signal terminal (scan2); a first terminal of the sixth transistor is electrically connected to a second initialization voltage terminal (see paragraph 30); a second terminal of the sixth transistor is electrically connected to the first terminal of the light-emitting device (D1); and a previous-stage scan signal is transmitted to the gate of the sixth transistor through one of the first control signal terminal and the second terminal (scan 2) electrically connected to the gate of the sixth transistor (see paragraph 38; Fig. 2).

With reference to claim 9, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses that the data writing module (103) comprises: a seventh transistor (T5); and an eighth transistor (T4), wherein: when the driving transistor is a P-type transistor (see paragraph 70), a gate of the seventh transistor (T5) is electrically connected to a second control signal terminal (S3), a first 

claim 10, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses that the light-emitting control module (104) comprises: a ninth transistor (T4); and a tenth transistor (T5), wherein: a gate of the ninth transistor is electrically connected to a light-emitting control terminal (EMIT), 
a first terminal of the ninth transistor is electrically connected to the first power source signal line (PVDD); a second terminal of the ninth transistor is electrically connected to the first terminal of the driving transistor (Md); 
a gate of the tenth transistor is electrically connected to the light-emitting control terminal (EMIT); a first terminal of the tenth transistor is electrically connected to the second terminal of the driving transistor (Md); a second terminal of the tenth transistor is electrically connected to the first terminal of the light-emitting device (D); and the current-stage light-emitting signal is transmitted to the gate of the ninth transistor and the gate of the tenth transistor through the light-emitting control signal terminal, respectively (see paragraph 43, Fig. 12).

With reference to claim 11, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses a capacitive device (C), wherein: when the driving transistor is a P-type transistor (see paragraph 70), a first plate of the capacitive device is electrically connected to the first power source signal line (PVDD), and a 

	With reference to claim 12, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses
the light-emitting device (D) is one of a micro light-emitting diode and a submillimeter light-emitting diode (in teaching the usage of a light-emitting diode wherein the usage of micro diodes are well known in the art; see paragraph 25); and a second terminal of the light-emitting device is connected to a second power source signal line (PVEE) (see paragraph 29; Fig. 1).

With reference to claim 13, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses
when the driving transistor is an N-type transistor (see paragraph 70), a first terminal of the driving transistor is a drain of the driving transistor and a second terminal of the driving transistor is a source of the driving transistor; and when the driving transistor is a P-type transistor, a first terminal of the 

With reference to claim 14, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses a display panel comprising the plurality of pixel circuits (see paragraph 20, Fig. 3).


Allowable Subject Matter
Claims 2 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With reference to claims 2, while the cited references, Gao and Xiang, disclose the features of the claims, the references fail to disclose the reset module electrically connected to the first and second terminal of the drive transistor as recited. With reference to claim 15, while the cited references, Gao and Xiang, disclose the features of the claims, the references fail to disclose driving functions of the modules as recited.  The references disclose the initialization, data writing, light-emitting control and reset modules as explained above however fail to disclose the drive phases of the signals as recited.

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the references disclose the reset module as explained there fails to be disclosure of the reset module connected to the driving transistor and composed of a third and fourth transistor having the connections as recited.


Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. With reference to claim 1, the applicant argues that Xiang fails to disclose the enable signal of the current-stage reset signal appears after an enable signal of the current-stage light-emitting signal as recited.  The examiner finds that Xiang teaches that the driving transistor is turned on by a voltage difference between the voltages applied to the first and second terminal wherein the voltage of the second terminal is greater than the voltage at the second terminal, thereby turning on the OLED. This drive function occurs after the reset of the terminals by applying a bias .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AN et al. (USPGPub2016/0111484) discloses an OLED display having a pixel circuit arrangement similar to that which is claimed and includes a first and second initialization transistors (T4, T7) (see paragraphs 69-82; Fig. 2).
ZHOU et al. (USPGPub2018/0166025) discloses a pixel circuit for a display panel including a first and second initialization modules (2-3) (see paragraphs 30-46; Figs. 1-4).
CHEN et al. (USPGPub2017/0162115) discloses an active matrix organic light emitting diode display device that uses light emitting diodes or microLEDs (see paragraph 59).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






								/ADE/                                                                    Examiner, Art Unit 2625                                                                                                                                    
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625